*1245OBINION.
Lansdon:
The petitioner argues that the methods employed, in making inventories, are immaterial, so long as they reflect the true value of the property affected; that one or the other of these invoices should be accepted, and, that in view of the fact that, in either case, the result is “ substantially ” the same its appeal should be sustained. It is true that we are interested in concrete values, rather than theories or methods, and either of these inventories might have been acceptable had the petitioner introduced proof as to the value of the merchandise they covered. No evidence, however, as to any values, or the income of the petitioner, is given, and there is nothing in the entire record upon which we can base the determination of any tax; much less a finding that the respondent erred in his determination. The petitioner has failed to sustain its allegations of error and judgment will be for the respondent.
^Reviewed by the Board.

Decision will be entered for the respondent.